81060: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29758: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81060


Short Caption:FORD (CHARLES) VS. STATECourt:Supreme Court


Related Case(s):58907, 69151, 69151-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804783, C271076Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/05/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCharles Adrian FordKimberly Anne Sandberg
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/23/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/23/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-15451




05/01/2020Transcript RequestFiled Certificate of No Transcript Request.  (SC)20-16636




05/01/2020Docketing StatementFiled Docketing Statement Criminal Appeals.  (SC)20-16637




05/26/2020MotionFiled Appellant's Motion to Stay the Briefing Schedule. (SC)20-19893




06/15/2020Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to stay this appeal pending the district court's decision on a NRCP 59(e) motion to alter or amend a judgment.  The motion is denied. (SC).20-22160




08/19/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)20-30670




08/25/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix Due: September 21, 2020. (SC)20-31352




09/21/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)20-34567




09/29/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: October 5, 2020. (SC)20-35750




10/05/2020BriefFiled Appellant's Opening Brief. (SC)20-36500




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 1 (SC)20-36501




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 2 (SC)20-36502




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 3 (SC)20-36503




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 4 (SC)20-36505




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 520-36506




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 6 (SC)20-36507




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 7 (SC)20-36508




10/05/2020AppendixFiled Appellant's Appendix to Opening Brief Vol. 8 (SC)20-36509




11/04/2020Notice/IncomingFiled Respondent's Notice of Appearance for Jonathan VanBoskerck. (SC)20-40127




11/04/2020BriefFiled Respondent's  Answering Brief. (SC)20-40128




12/04/2020MotionFiled Appellant's Motion to Extend Time to file Reply Brief. (SC)20-44075




12/04/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due January 4, 2021. (SC)20-44101




01/04/2021BriefFiled Appellant's Reply Brief. (SC)21-00054




01/05/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


10/18/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29758




11/12/2021RemittiturIssued Remittitur. (SC)21-32570




11/12/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View